
	
		I
		111th CONGRESS
		1st Session
		H. R. 2113
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Hare (for
			 himself, Ms. Woolsey,
			 Mr. George Miller of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. Payne,
			 Mr. Sablan,
			 Mr. Michaud,
			 Mr. Braley of Iowa,
			 Mr. Loebsack,
			 Ms. DeLauro,
			 Ms. Sutton,
			 Ms. Shea-Porter,
			 Mr. Holt, and
			 Mr. Bishop of New York) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To require the Secretary of Labor to prescribe
		  regulations requiring employers with more than one establishment and not fewer
		  than 500 employees to report work-related deaths, injuries, and
		  illnesses.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Injury, Illness, and Fatality Reporting Act of
			 2009.
		2.Regulations and
			 Reporting
			(a)RegulationsNot later than 12 months after the date of
			 the enactment of this Act, pursuant to section 8(c) of the Occupational Safety
			 and Health Act of 1970 (29 U.S.C. 657(c)), the Secretary of Labor shall
			 prescribe regulations requiring large employers, for each establishment of each
			 such employer, to maintain accurate records of, and to make periodic and
			 certified reports, not less than annually, to the Secretary of Labor on—
				(1)the numbers and rates of work-related deaths, injuries, and illnesses (as such
			 terms are defined in section 1904 of title 29 Code of Federal Regulations (as
			 in effect on the date of the enactment of this Act)); and
				(2)compliance data,
			 including—
					(A)the inspection number of each inspection
			 conducted by the Secretary under section 8 of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 657) or a State pursuant to a State plan approved
			 under section 18(c) of such Act (29 U.S.C. 667(c));
					(B)the opening date of
			 such inspection; and
					(C)the total number of violations and any
			 citations issued as a result of such violations under such Act by the Secretary
			 or State following such inspection.
					(b)Identification of
			 each establishmentThe
			 regulations described in subsection (a) shall require each large employer to
			 identify on all records and reports—
				(1)each establishment
			 of such large employer; and
				(2)whether an
			 establishment has been acquired, sold, or transferred since the last report
			 filed under subsection (a) by the large employer of such establishment.
				(c)ReportingNot later than 6 months after the deadline
			 of the submission of the reports described in subsection (a), pursuant to
			 section 8(g)(1), the Secretary of Labor shall post all such reports on the
			 Department of Labor website.
			3.EnforcementNotwithstanding the provisions of section
			 18(e) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667(e)), the
			 Secretary shall issue citations pursuant to section 9 of such Act (29 U.S.C.
			 658) to any large employer, including such large employers with establishments
			 in States with an approved State plan under section 18(c) of such Act (29
			 U.S.C. 667(c)), for violations of any of the reporting requirements described
			 in section 2.
		4.DefinitionsIn this Act:
			(1)Construction
			 IndustryThe term
			 construction industry means the industry identified by the 2007
			 North American Industry Classification System Code as industry code 23 (as
			 published by the Bureau of the Census).
			(2)EmployeeThe term employee has the
			 meaning given such term in section 3 of the Occupational Safety and Health Act
			 of 1970 (29 U.S.C. 651).
			(3)EmployerThe term employer has the
			 meaning given such term in section 3 of the Occupational Safety and Health Act
			 of 1970 (29 U.S.C. 651), except that such term does not include an employer in
			 the construction industry.
			(4)EstablishmentThe term
			 establishment—
				(A)has the meaning
			 given such term in section 1904.46 of title 29 Code of Federal Regulations (as
			 in effect on the date of the enactment of this Act), except that such term does
			 not include an establishment with fewer than 10 employees or that is in the
			 construction industry; or
				(B)means a subsidiary corporation, except that
			 such term does not include a subsidiary corporation in the construction
			 industry, and each of its establishments (as defined in subparagraph A) and
			 subsidiary corporations that are not in the construction industry.
				(5)Inspection
			 numberThe term
			 inspection number means the number the Secretary or other
			 authorized individual assigns to an inspection conducted under section 8 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 657) or section 18 of
			 such Act (29 U.S.C. 667).
			(6)Large
			 EmployerThe term
			 large employer means an employer that—
				(A)employs not fewer
			 than 500 employees; and
				(B)owns and controls
			 more than 1 establishment.
				(7)Opening
			 dateThe term opening
			 date means the first date of an inspection conducted under section 8 of
			 the Occupational Safety and Health Act of 1970 (29 U.S.C. 657) or section 18 of
			 such Act (29 U.S.C. 667).
			(8)Subsidiary
			 CorporationThe term
			 subsidiary corporation means a corporation where another
			 corporation (such as a large employer) owns all, or more than 50 percent, of
			 the stock of such corporation.
			
